FRIEDMAN, Judge,
dissenting.
I respectfully dissent. Because the first paragraph of section 413(a) of The Pennsylvania Workmen’s Compensation Act (Act)1 states that a referee may review and set aside a Notice of Compensation Payable at any time where it is in any material respect incorrect and because Geriatric & Medical Centers (Employer) has proven that section 3 of the Ridesharing Act2 legally precludes the payment of compensation benefits to Theresa Facey (Claimant) and, thus, makes the Notice of Compensation Payable null and void, I would reverse.
The majority has reached the opposite result by relying upon several cases, none of which apply here. The majority, like the referee and the Board, relies upon Home Ins. Cos. v. Workmen’s Compensation Appeal Board (Bureau of Workers’ Compensation), 98 Pa.Commonwealth Ct. 249, 510 A.2d 1280 (1986), appeal denied, 515 Pa. 588, 527 A.2d 547 (1987), where an employer sought supersedeas fund reimbursement under section 443 of the Act after a referee set aside a notice of compensation payable. We denied the employer’s request for supersedeas fund reimbursement because compensation was “payable”3 until the referee actually issued the order setting aside the notice of compensation payable.4
Based on this holding, the majority concludes that benefits paid pursuant to an illegal notice of compensation payable are nevertheless “payable.” However, we are not concerned in this case with a request for supersedeas fund reimbursement under section 443 of the Act. That would be this case only if we first set aside the Notice of Corn-*1294pensation Payable and then Employer sought reimbursement from the supersedeas fund. Our focus here needs to be on whether to set aside a Notice of Compensation Payable pursuant to the first paragraph of section 413(a) of the Act because it was issued illegally.
The majority also cites Beissel v. Workmen’s Compensation Appeal Board (John Wanamaker, Inc.), 502 Pa. 178, 465 A.2d 969 (1983) and County of Schuylkill v. Workmen’s Compensation Appeal Board (Lawlor), 151 Pa.Commonwealth Ct. 97, 617 A.2d 46 (1992), in support of its position that we should not set aside the Notice of Compensation Payable here because it is an admission of liability. In Beissel, an employer paid compensation benefits under a notice of compensation payable and subsequently filed a petition to terminate compensation benefits under the second paragraph of section 413(a) of the Act, alleging that the claimant’s injury was never work-related. Our Supreme Court concluded that the notice of compensation payable was an admission by the employer that the claimant’s disability “was related to her ... fall at work” and that the employer could not therefore litigate what it had already admitted. Id., 502 Pa. at 183, 465 A.2d at 972. The Court explained that any other result would lead to endless litigation regarding the original cause of an injury. Beissel.
Similarly, in Lawlor, an employer filed a petition to review and set aside a notice of compensation payable under the first paragraph of section 413(a) of the Act because the employer had not completed its medical investigation when it executed the notice of compensation payable and because its independent medical examiner thereafter expressed the opinion that the claimant’s injury was not work-related. We decided not to set aside the notice of compensation payable because the employer made little effort to discover whether the claimant’s injury was work-related when the employer had an opportunity to do so.
Beissel and Lawlor both present the same issue, but one that is different from that before us here. In each case, it is the work-relatedness of the claimant’s injury that is belatedly brought into question by the employer. Therefore, although the employers contend that the injuries were not compensa-ble under the Act, they never question the Act’s applicability. By contrast, here, the issue is whether the Act itself is applicable; because Claimant was participating in a ride-sharing arrangement when she was injured, it is not. 55 P.S. § 695.3.
The question before us is whether a notice of compensation payable is null and void under the first paragraph of section 413(a) of the Act where statutory law prohibits the payment of compensation benefits to a claimant. In Rollins Outdoor Advertising v. Workmen’s Compensation Appeal Board, 506 Pa. 592, 487 A.2d 794 (1985), our Supreme Court, pursuant to the first paragraph' of section 413(a) of the Act, set side a supplemental agreement because its provisions were illegal under section 407 of the Act.5 Accordingly, the Court declared that the agreement was wholly null and void, treated the agreement as if it never existed and returned the parties to their respective positions prior to the agreement.6 Like the supplemental agreement in Rollins, the Notice of Compensation Payable in this case is illegal under the Ridesharing Act and, as such, is wholly null and void and should be treated as if it never existed.7
*1295Will v. Department of Transportation, Bureau of Driver Licensing, — Pa.Commonwealth Ct. -, 641 A.2d 624 (1994), is also instructive here. In Will, we refused to reinstate a three month vehicle registration suspension imposed by the Department of Transportation because section 1786(d) of the Motor Vehicle Financial Responsibility Law, 75 Pa.C.S. § 1786(d), did not authorize such a suspension. We stated that “although Will was precluded from filing a brief, and has waived all issues and theories of law, the law itself cannot be waived, nor may a court grant a remedy not authorized by law.” Will, — Pa.Cmwlth.Ct. at -, 641 A.2d at 625-26 (emphasis added). Similarly here, we cannot ignore the legal effect of the Ride-sharing Act. If we do so, then we are permitting the payment of compensation benefits that are not authorized by law. This court is not empowered to provide judicial relief that is unlawful. See section 562 of the Judicial Code, 42 Pa.C.S. § 562.
Accordingly, I would reverse the order of the Board, treat the Notice as if it never existed and return the parties to the status existing prior to the execution of the Notice.8

. Section 413(a) of The Pennsylvania Workmen’s Compensation Act (Act), Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 771, states in pertinent part:
(a) A referee ... may, at any time, review and ... set aside a notice of compensation payable ... if it be proved that such notice of compensation payable was in any material respect incorrect.


. Section 3 of the Act of December 14, 1982, P.L. 1211, as amended, 55 P.S. § 695.3, commonly known as the Ridesharing Act (footnote omitted), states in pertinent part:
The act of June 2, 1915 (P.L. 736, No. 338), known as "The Pennsylvania Workmen’s Compensation Act," shall not apply to a passenger injured while participating in a ridesharing arrangement between such passenger’s place of residence and place of employment.


. Section 443 of the Act provides that an employer may be reimbursed from the supersedeas fund for payments of compensation if “it is determined that such compensation was not, in fact, payable.” 77 P.S. § 999 (emphasis added).


. This court apparently had some difficulty accepting the referee's decision to set aside the notice of compensation in Home Ins. Cos. In dicta, we stated:
Before Beissel, it appears that a wider range of attacks on Notices of Compensation Payable were available to employers and insurance carriers.
Home Ins. Cos., 98 Pa.Commonwealth Ct. at 252, 510 A.2d at 1281 (emphasis added). We then stated that “[i]n any event, the instant appeal can be decided by a careful analysis of ... Section 443 of the Act.” Id. (emphasis added.) In other words, our decision in Home Ins. Cos. did not rest upon Beissel or any other case; rather, we resolved the issue based solely on section 443 of the Act. In this case, we must interpret section 413(a) of the Act.
Moreover, the majority has incorporated the above dicta into its recitation of our holding in Home Ins. Cos., stating:
[t]his Court concluded that before Beissel, a wider range of attacks were permitted on notices of compensation payable....
(Majority Op. at 1292) (emphasis added). However, in Home Ins. Cos., we were not asked to review the referee’s decision to set aside the notice of compensation payable, and we did not conclude that Beissel limited attacks on notices of compensation payable.


.Section 407 of the Act states in pertinent part:
any agreement made ... permitting a commutation of payments contrary to the provisions of this act, or vatying the amount to be paid or the period during which compensation shall be payable as provided in this act, shall be wholly null and void....
77 P.S. § 731. In Rollins, the agreement provided that the claimant would accept $10,000 in full settlement of the claim in return for a promise to forego any right to future benefits, which is a commutation of payments contrary to the provisions of the Act.


. The Court cited Leaseway Systems, Inc. v. Workmen’s Compensation Appeal Board, 53 Pa.Commonwealth Ct. 520, 526, 418 A.2d 796, 799 (1980) (citation omitted) (emphasis in original), which states:
The agreement ... is wholly null and void and unenforceable as to all provisions of the agreement and as to all parties. In other words, we must treat it as if it never existed. The result of a decision such as this, of course, is that the parties are returned to their status as it was before they entered into the agreement.


. Moreover, in Fiedler v. National Tube Co., 161 Pa.Superior Ct. 155, 53 A.2d 821 (1947), the *1295court addressed whether a workmen’s compensation agreement between an employer and a widow should be set aside because it was based on a mistake of fact; i.e., that this widow was the lawful dependent widow of the decedent. In determining the outcome in Fiedler, the court stated as a principle of law that a woman cannot legally have two husbands at the same time; and if a woman who has previously married enters into a second marriage, then the second marriage is void ab initio. Fiedler. If the court had determined that the second marriage was void ab initio, then the agreement would likewise have been null and void.
If an agreement based on false facts can be null and void, then certainly a notice of compensation payable based on illegality can be null and void.


. I note that the Board rendered its decision out of concern that Claimant would be barred by the statute of limitations in bringing a civil suit against Employer. However, Employer indicates in its brief that Claimant has already initiated a civil suit against Employer. (See Employer’s Brief at 12.)